Citation Nr: 0727221	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  06-07 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative disc disease of the lumbosacral 
spine.

2.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the right knee.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from July 2003 to March 
2005.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in June 2005, the RO granted service 
connection for low back and right knee disabilities, and 
assigned evaluations of 20 percent and noncompensable, 
respectively, effective March 2005.  The veteran disagreed 
with the rating assigned for each of these disabilities.  
Based on the receipt of additional evidence, including the 
report of a March 2006 Department of Veterans Affairs (VA) 
examination, the RO, by rating decision dated in April 2006, 
assigned a 10 percent evaluation for the veteran's right knee 
disability, effective March 2005.  

The Board notes that the veteran's claim for service 
connection for hyperlipidemia was addressed in a statement of 
the case issued in January 2006.  However, since the veteran 
did not submit a substantive appeal regarding this matter, 
this decision is limited to the issues set forth on the 
previous page.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the videoconference hearing in December 2006, the 
veteran submitted pertinent medical records which were not 
reviewed by the RO.  In August 2007, the veteran responded to 
the Board's letter and indicated that he did not waiver 
initial RO consideration of that evidence.  Since the veteran 
has not submitted a waiver of RO jurisdiction of this 
evidence, this claim must be remanded so that the record can 
be reviewed by the RO in the first instance.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

In addition, ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

It is noted that the March 2005 notice furnished to the 
veteran pursuant to the Veterans Claims Assistance Act of 
2000 (VCAA) addressed what evidence is needed to support a 
claim for service connection only and did not address what 
evidence is needed to substantiate the claim for a higher 
initial rating.  The RO should send the veteran the 
appropriate notice.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should send the veteran a VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes notice 
of the evidence needed to substantiate 
the claims for higher initial ratings for 
the spine and right knee disabilities.  
The letter should include the information 
or evidence need to establish a 
disability rating and effective date for 
the claim on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The RO should also 
and request the veteran to furnish the 
names, addresses, and dates of treatment 
of all medical providers from whom he has 
received treatment for his low back or 
right knee disabilities since 2006.  
After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran.    

2.  Following completion of the above and 
any additional development deemed 
necessary, the AOJ should review the 
evidence and determine whether the 
veteran's claim may be granted.  If not, 
he should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



